68 So.3d 373 (2011)
Dijon SURICO, Appellant,
v.
STATE of Florida, Appellee.
No. 4D10-2144.
District Court of Appeal of Florida, Fourth District.
August 24, 2011.
Dijon Surico, Pembroke Pines, pro se.
Pamela Jo Bondi, Attorney General, Tallahassee, and Sue-Ellen Kenny, Assistant Attorney General, West Palm Beach, for appellee.
*374 PER CURIAM.
Affirmed without prejudice to appellant's right to file a new motion to correct illegal sentence, pursuant to Florida Rule of Criminal Procedure 3.800(a), expressly alleging where in the records it can be demonstrated that she is entitled to jail time credit (as opposed to drug farm time served for which she would not be entitled to credit) and identifying in which lower court case number the credit applies. See Cabrera v. State, 62 So.3d 1171 (Fla. 4th DCA 2011); see also Toro v. State, 719 So.2d 947 (Fla. 4th DCA 1998).
WARNER, STEVENSON and LEVINE, JJ., concur.